Case: 09-50911     Document: 00511268489          Page: 1    Date Filed: 10/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 20, 2010
                                     No. 09-50911
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

HUBERT ALEXANDER RICHARDS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:09-CR-98-1


Before WIENER, PRADO and OWEN, Circuit Judges.
PER CURIAM:*
        Hubert Alexander Richards appeals his jury trial conviction for possession
with intent to distribute cocaine and aiding and abetting, in violation of 21
U.S.C. § 841(a)(1), (b)(1)(B)(ii)(II) and 18 U.S.C. § 2. Richards was arrested as
a result of an investigation into a package that was brought by another man to
the Pack and Mail store in Temple, Texas, for shipment to New York. Inside the
box, which was searched by police pursuant to a warrant, was a toaster oven



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50911   Document: 00511268489 Page: 2        Date Filed: 10/20/2010
                                No. 09-50911

that contained a package of cocaine weighing almost 500 grams. Days after the
package was seized by police, Richards went to the store to claim the package.
      Richards argues on appeal that the evidence was insufficient because the
Government failed to prove he had actual or constructive possession of the
cocaine.
      The evidence showed that Richards and another man shipped drugs from
Temple, Texas, to New York through the shipping store, that Richards and the
man purchased cocaine and packed the cocaine in an oven that they purchased
for that purpose, that they packaged the oven in a box for shipment to New York,
and that when the package failed to be delivered to New York as intended,
Richards went to the shipping store to claim the package. Viewing the evidence
in the light most favorable to the verdict and drawing reasonable inferences from
the evidence to support the jury’s verdict, see United States v. Percel, 553 F.3d
903, 910 (5th Cir. 2008), cert. denied, 129 S. Ct. 2067 (2009), we conclude that
a reasonable jury could have found beyond a reasonable doubt that Richards
shared the criminal intent to possess the cocaine with an intent to distribute it,
that he engaged in affirmative conduct designed to make the venture succeed,
and that he sought by his actions to make the venture succeed. See United
States v. Delgado, 256 F.3d 264, 274 (5th Cir. 2001); see United States v. Pando
Franco, 503 F.3d 389, 394 (5th Cir. 2007).
      Because the evidence was sufficient to support Richards’s conviction for
aiding and abetting, we need not consider Richards’s argument that the evidence
was insufficient to demonstrate that he actually or constructively possessed the
cocaine.
      The judgment of the district court is AFFIRMED.




                                        2